DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see p. 8-10, filed 4/27/2022, with respect to Claims 1-20, have been fully considered in view of the amendments and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-20 have been withdrawn.
Applicant submits “Applicant respectfully submits that the Chavez reference does not actually retrieve a "media object" based on image data, as would be understood by a person of ordinary skill in the art. Instead, Chavez provides a system which retrieves "financial information" by querying a financial database." (Remarks, p. 10).
The examiner disagrees with Applicant’s augments.
The amended Claim 1 recites “accessing the media object from among a collection of media objects based on the input that associates the one or more attributes that include the attribute of the object with the media object;” Therefore the claims do not disclose the limitation “retrieve a "media object" based on image data” as what the Applicant argues. Chavez discloses identifying information based on image data (Fig. 2, step 44), then obtaining a visualization (i.e. a medial object) based on the information (Fig. 2, steps 46-52). In other words, Chavez discloses accessing the media object based on the input image data.
Applicant argues that “as amended, the claims recite a system to retrieve and present a media object, wherein the media object includes an attribute, and wherein "the attribute includes audio features associated with the media object." Chavez does not describe such limitations. For this reason, Applicant respectfully submits that Chavez does not teach or suggest limitations that include, "accessing the media object from among a collection of media objects based on the input that associates the one or more attributes that include the attribute of the object with the media object, the attribute including audio features associated with the media object," "adjusting the audio features of the media object based on the attribute of the object," and "presenting the media object based on the position of the display of the object within the presentation of the image data, and the adjusted audio features based on the attribute of the object" as recited by independent claim 1. Bailey, Stukalov, Lemay, and Hofmann likewise fail to overcome the deficiencies of Chavez discussed above.” (Remarks, p. 10)
In reply, the Examiner agrees.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 4/27/2022 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 8 and 15 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Chavez, Stukalov) teaches “receiving an input that associates a media object from a collection of media objects with one or more attributes; causing display of a presentation of image data at a client device, the image data comprising a set of features; identifying a display of an object at a position within the presentation of the image data based on the set of features, the display of the object comprising an attribute from among the one or more attributes associated with the media object; accessing the media object from among a collection of media objects based on the input that associates the one or more attributes that include the attribute of the object with the media object; and presenting the media object based on the position of the display of the object within the presentation of the image data ” However, the closest art fails to teach “the attribute including audio features associated with the media object;” “adjusting the audio features of the media object based on the attribute of the object; and” “the adjusted audio features based on the attribute of the object.” in combination with the remaining aspects of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611